Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered September 22, 1995, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record supports the court’s finding that the ruse used by the police to obtain entry into defendant’s apartment by misrepresenting the identity of the person being sought did not deprive defendant’s girlfriend of her freedom of choice and was not so unfair as to undermine her consent (see, Schneckloth v Bustamonte, 412 US 218; People v Roberson, 249 AD2d 148, lv denied 92 NY2d 904; People v Horn, 217 AD2d 406, lv denied 86 NY2d 843; see also, People v Tarsia, 50 NY2d 1). The record also supports the court’s finding that, even if the entry had been unlawful, the seizure of defendant’s boots was attenuated from that illegality. The circumstance that defendant was taken to the police station while wearing boots later discovered to have evidentiary significance was a happenstance; when defendant’s girlfriend was requested by the police to get clothing for defendant, she selected the boots. Concur — Ellerin, P. J., Lerner, Andrias and Saxe, JJ.